Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1, 2 and 5-18 are currently pending. Claims 1, 2, 8, 9 and 12-18 have been amended by Applicants’ amendment filed 04-07-2022. Claims 3 and 4 have been canceled by Applicants’ amendment filed 04-07-2022. No claims have been added by Applicants’ amendment filed 04-07-2022.

Applicant's election with traverse of Group I, claims 1-11, directed to an apparatus for performing a chemical process; and the election of Species with traverse as follows: 
Species (A): apparatus of claim 1 further comprising a thermal assembly positioned adjacent to the vessel (claim 3);
Species (B): wherein the magnetic assembly comprises 2-24 retractable magnets (claim 5); and
Species (C): the apparatus of claim 13 further comprising deploying one or more retractable magnets into a position sufficient proximate to the plurality of magnetic beads (claim 17), in the reply filed on November 15, 2021 was previously acknowledged.  

Claims 12-18 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 15, 2021.

Claims 2, 7 and 9-11 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.  
The restriction requirement was deemed proper and was made final.

The claims will be examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 1, 5, 6 and 8 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application filed March 25, 2019 is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US2017/053064, filed September 22, 2017 is a CIP of PCT/US2017/051924, filed September 15, 2017, which is a CIP of PCT/US2017/051927, filed September 15, 2017, which claims the benefit of US Provisional Patent Applications: 62/398,841; 62/399,152; 62/399,157; 62/399,184; 62/399195; 62/399,205; 62/399,211; 62/399219, all filed on September 23, 2016.

Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, International Application WO2018053362, filed September 15, 2017; and International Application WO2018053365, filed September 15, 2017 fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. The specific method steps recited in independent claim 1 does not have support for; “a thermal assembly positioned adjacent to the vessel, the thermal assembly comprising one or more thermal pins configured to heat or cool the vessel”; and “wherein the one or more thermal pins comprises a hollow portion within which one of the one or more retractable magnets is positioned, and wherein each of the one or more retractable magnets is configured to move within the hollow portion of the thermal pin”. Therefore, the priority date for the presently claimed invention is September 22, 2017, the filing date of International Application PCT/2017/053064. 
Applicants are invited to specifically indicate the location of the cited phrase pertinent to claim 1 of the instant application.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed April 7, 2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 


Maintained Objections/Rejections
Claim Interpretation: the apparatus of claim 1 is interpreted to comprise (i) a vessel; (ii) a thermal assembly positioned adjacent to the vessel, the thermal assembly comprising one or more thermal pins configured to heat or cool the vessel; and (iii) a magnetic assembly comprising one or more retractable magnets, wherein the vessel may (or may not) comprise magnetic particles.
	The term “retractable magnet” of claim 1 is interpreted to refer to magnets that are retractable by any method (e.g., physically retractable, mechanically retractable, chemically retractable and/or electronically retractable such as by hand, using another magnet, via a hinge, motor, device, computer algorithm, etc.).
	The term “wherein the chemical process is a nucleic acid purification” in claim 8 are interpreted to refer to intended uses, wherein a statement of intended use does not qualify or distinguish the structural apparatus claimed over a reference (See; MPEP 2114 and 2115).

Arguments Directed to Claim Interpretation with Regard to Piletsky
Applicant’s arguments filed April 7, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) regarding the magnetic inserts of Piletsky, which are allegedly capable of being moving between a deployed position and a retracted position, the Examiner’s interpretation of the term “retractable magnet” in the Office Action mailed 12-07-2021 is not accurate because, once retracted, the magnetic inserts would no long be part of an apparatus that comprises both a vessel and a magnetic assembly comprising one or more retractable magnets (Applicant Remarks, pg. 6, last partial paragraph; and pg. 7, first partial paragraph); and (b) Applicant submits that claim 8 imparts a functional limitation by stipulating that the apparatus conducts a chemical process, wherein the chemical process is a nucleic acid purification (Applicant Remarks, pg. 7, second full paragraph).
Regarding (a), MPEP 2111 states that “[D]uring patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard. As noted in MPEP 2111.01(I), under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification, such that the plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention; and that the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). Applicant’s assertion that the Examiner’s interpretation of the term “retractable magnet” in the Office Action mailed 12-07-2021 is not accurate because, once retracted, the magnetic inserts would no long be part of an apparatus that comprises both a vessel and a magnetic assembly comprising one or more retractable magnets, is not found persuasive. As an initial matter, it is noted that the claims are directed to an apparatus, and not to a process of using the apparatus. It is noted that instant claim 1 of the claims filed 11-15-2021 (and the instant claims) ds not recite that the retractable magnets are either “deployed” or “retracted”, only that they are a component of the apparatus, and that they are capable of moving between such positions. Moreover, instant claim 1 does not recite any specific structural features of the “retractable magnet”; and the instant as-filed Specification does not provide a definition for the term “retractable magnet”. Furthermore, there is nothing in the as-filed Specification and/or in the claims to suggest that a retracted magnet remains part of the magnetic assembly or part of the apparatus. Piletsky et al. teach that the plate comprising one or more magnetic inserts, each of which either: (i) fits removably into one of the wells; or (ii) is integral with or attached to the bottom or side wall inside the well. Thus, Piletsky et al. clearly teach one or more retractable magnets of the instant claims.
	Regarding (b), the Examiner agrees that an invention can be defined in functional terms. For instance, MPEP 2173.05(g) indicates that:
“A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). There is nothing inherently wrong with defining some part of an invention in functional terms. Functional language does not, in and of itself, render a claim improper. Id. In fact, 35 U.S.C. 112(f)  and pre-AIA  35 U.S.C. 112, sixth paragraph, expressly authorize a form of functional claiming (means- (or step-) plus- function claim limitations discussed in MPEP § 2181 et seq.). Functional language may also be employed to limit the claims without using the means-plus-function format. See, e.g., K-2 Corp. v. Salomon S.A., 191 F.3d 1356, 1363, 52 USPQ2d 1001, 1005 (Fed. Cir. 1999). Unlike means-plus-function claim language that applies only to purely functional limitations, Phillips v. AWH Corp., 415 F.3d 1303, 1311, 75 USPQ2d 1321, 1324 (Fed. Cir. 2005) (en banc) ("Means-plus-function claiming applies only to purely functional limitations that do not provide the structure that performs the recited function."), functional claiming often involves the recitation of some structure followed by its function. For example, in In re Schreiber, the claims were directed to a conical spout (the structure) that "allow[ed] several kernels of popped popcorn to pass through at the same time" (the function). In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)” (underline added).

“the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008)” (underline added).

“See also Datamize LLC v. Plumtree Software Inc., 75 USPQ2d 1801 (Fed. Cir. 2005) where a claim directed to a software based system for creating a customized computer interface screen recited that the screen be "aesthetically pleasing," which is an intended result and does not provide a clear cut indication of scope because it imposed no structural limits on the screen. Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714, 218 USPQ 195, 197 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340, 94 USPQ2d at 1167” (underline added).

MPEP 2114(II) states that:
"Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

MPEP 2114 and 2115 indicates that: 

A statement of intended use does not qualify or distinguish the structural apparatus claimed over a reference. In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962).  The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself. See In re Casey, 370 F.2d 576, 580, 152 USPQ 235, 238 (CCPA 1967); In re Yanush, 477 F.2d, 958, 959, 177 USPQ 705, 706 (CCPA 1973); and “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).

Applicant’s assertion that instant claim 8 imparts a functional limitation by stipulating that the apparatus conducts a chemical process, wherein the chemical process comprises nucleic acid purification, is not found persuasive. As an initial matter, instant claim 8 does not recite a structure followed by a function as indicated in MPEP 2173.05(g). Instead, claim 8 recites a function followed by a function (e.g., the chemical process comprises nucleic acid purification). Moreover, instant claim 8 depends from instant claim 1, which recites “an apparatus for performing a chemical process”. Thus, instant claim 8 clearly depends from the recitation of the intended use of the apparatus of instant claim 1. Moreover, the recitation of the term “wherein the chemical process comprises nucleic acid purification” as recited in dependent claim 8, is vague, indefinite, and clearly does not impart a structural limitation as indicated by MPEP 2173.05(g). 

	Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 5, 6 and 8 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 1 is indefinite for the recitation of the term “the thermal pin” in lines 9-10. There is insufficient antecedent basis for the term “the thermal pin” in the claim because claim 1, lines 4-5 recites the term “one or more thermal pins”.
	Claim 8 is indefinite for the recitation of the term “comprises nucleic acid purification” in lines 1-2 because it is unclear what structural features are encompassed by an apparatus for performing a chemical process, wherein the chemical process “comprises nucleic acid purification”, and whether the term encompasses membrane filters, DNA, peptides, probes, vacuum devices, glass fractionating columns, distillation columns, HPLC, silica gel, heating elements, refrigerators, beads, PCR, sequencing, flow cells, solvents, filter paper, etc.; or whether the term refers to some other functional feature associated with nucleic acid purification and, thus, the metes and bounds of the claim cannot be determined.
	Claims 5 and 6 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 102
	Please Note: the references have been modified slightly in view of Applicants’ amendments and arguments, filed April 7, 2022.

(1)	 The rejection of claims 1, 5, 6 and 8 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by Meunier et al. (International Patent Application WO2014083165, published June 5, 2014; and English Translation of WO2014083165; of record) as evidenced by Chen et al. (Biomicrofluidics, 2015, 9, 1-21); and Nextreme (Nextreme Thermal Solutions, 2010, 1-11).
Regarding claims 1, 5, 6 and 8, Meunier et al. teach a magnetic attraction module comprising: (i) at least one permanent magnet; (ii) for each permanent magnet, a cavity associated with this magnet and located inside a pin comprising two ends, a first end of which comprises an entry hole in the cavity and a second end comprises a cavity head (interpreting the pins as thermal pins comprising a hollow position), these two ends being connected by a side wall (interpreted as the wall of a vessel); and (iii) means for moving each magnet considered along a displacement axis parallel to a direction of displacement between two positions, one of which is an interaction position, and one of which is a retracted position (interpreted as one or more retractable magnet configured to move within the hollow to a deployed position and a retractable position), wherein the module can further comprise a separation plate pieced for each magnet, so that each magnet in its retracted position is entirely on the other side of the separation plate with respect to the cavities (interpreted as retractable magnet; and thermal pins, claim 1) (pg. 3, last partial paragraph; pg. 4, first partial paragraph; and pg. 4, fourth full paragraph). Meunier et al. teach that the module according to the invention can comprise a tube plate comprising a matrix of tubes (interpreted as vessels), each tube comprising an open upper end and a closed lower tip so that the cavities are included between the magnets in their retracted position and the tube plate, and such that the lower tip of each tube points towards the cavities, the tip of each tube being in contact with at least one cavity head (interpreted as retractable magnets; and cavities defining a hollow position, claims 1 and 4) (pg. 5, fifth full paragraph). Meunier et al. teach that a method for using the module includes: (i) a mixture of ferromagnetic beads and a solution comprising molecules of interest is placed in tubes while the magnets are in their retracted position, so that the molecules of interest adhere to the ferromagnetic beads (interpreted as magnetic particles; and retractable magnet); then (ii) the solution is sucked out of the tubes while the magnets are in their interaction position; (iii) a rinsing solution is reinjected into the tubes, then optionally (iv) the rinsing solution is sucked out of the tubes while the magnets are in their interaction position; and/or (v) optionally, steps (iii) then (iv) are reiterated; (vi) an elution solution is reinjected into the tubes and the magnets are positioned in their retracted position to dilute the ferromagnetic beads in the elution solutions; and (vii) the elution solution mixed with the molecules of interest is sucked out of the tubes while the magnets are in their interaction position (interpreted as magnetic particles; magnetic beads; a deployed position; a retractable position; adjacent the vessel; and nucleic acid purification, claims 1 and 8) (pg. 6, entire page). Meunier et al. teach that flange 25 makes it possible to flatten the plate 13 which can have undergone deformations after it has passed through a thermal cycler, such that as the temperature of the samples in the thermal cycler rises above 90oC, certain PCR plates 13 deform rapidly when they return to room temperature (interpreting PCR plates as one thermal pin configured to cool the vessel, claim 1) (pg. 15, last partial paragraph; and pg. 16, first partial paragraph). Meunier et al. teach that as illustrated in Fig. 6 or 7A, module 1 comprises a cavity 3 for four tubes or tube housings; and that tubes 14 or tube housings are distributed on the plate 13 according to a regular matrix of rows and columns including that plate 13 comprises, for example, four sixteen tube 14 or housing of tubes in eight rows and twelve columns, wherein tube plate 13 is stationary relative to the outer frame 26 of module 1, and magnets 2 are movable relative to the outer frame 26, such that a robotic gripper can approach or remove magnetic field emitting elements from the PCR plate (interpreting housing or tube plate as thermal pins comprising a hollow portion; and movable magnets as encompassing 2-24 retractable magnets, claims 5 and 6) (pg. 16, second and third full paragraph; pg. 18 first full paragraph; and Figures 1, 6 and 7A). Meunier et al. teach that a mixture of ferromagnetic beads 17 and a solution comprising the molecules of interest is placed in tubes 14 of a plate 13 of module 1 while the magnets 2 are in their position removal, so that the molecules of interest adhere to the ferromagnetic beads, such that volumes of CleanPCR in the PCR reaction bind the DNA to the beads 17 (interpreting a conducting PCR including thermal cycler using plate 13 as a thermal assembly comprising as a heating pin configured to heat; magnets configured to move within the hollow portion; and a nucleic acid purification reaction; claims 1 and 8) (pg. 21, last partial paragraph); wherein it is known that PCR requires thermal cycling by alternately heating and cooling the DNA sample in a defined series of temperatures, such that the thermal cycler is an automated instrument specifically designed to generate the requisite thermal cycles for PCR as evidenced by Nextreme (pg. 3, third and fourth full paragraphs); and wherein it is known that a PCR comprises reaction regions, and a heater block, wherein the thermal control system to control the power input into the heating and cooling module, such that thermal cycling program for the commercial PCR machine involves heating the mixture as evidenced by Chen et al. (pg. 7, last partial paragraph; pg. 8, first full paragraph, lines 1-4; and pg. 9, last full paragraph).
Meunier et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
	Applicant’s arguments filed April 7, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Meunier fails to teach an apparatus comprising a thermal assembly comprising one or more thermal pins configured to heat or cool a vessel, wherein the one or more thermal pins comprises a hollow portion within which the retractable magnets is positioned, and can move within the hollow portion of the thermal pins (Applicant Remarks, pg. 8, last partial paragraph); and (b) Meunier is not a thermal cycler and is not described as having any means for heating samples (Applicant Remarks, pg. 9, first partial paragraph). 
	Regarding (a) and (b), MPEP 2112.01(I) states, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Applicant’s assertion that Meunier fails to teach an apparatus comprising a thermal assembly comprising one or more thermal pins configured to heat or cool a vessel, wherein the one or more thermal pins comprises a hollow portion within which the retractable magnets is positioned, and can move within the hollow portion of the thermal pins, is not found persuasive. As an initial matter, it is noted that instant claim 1 is broadly recited and does not recite and/or identify any specific components of the apparatus including the vessel, thermal assembly adjacent the vessel comprising one or more thermal pins comprising a hollow portion; and the magnetic assembly comprising one or more retractable magnets configured to move within the hollow portion of the thermal pin. Thus, the components recited in instant claim 1 can encompass a variety of vessels, assemblies, thermal pins, hollows, retractable magnets, and/or hollow portions having any size, and/or location relative one to another. Moreover, it is noted that instant claim 1 recites the term “one or more thermal pins configured to heat or cool a vessel” in lines 4-5. Meunier et al. teach:
(i)	a mixture of ferromagnetic beads 17 and a solution comprising the molecules of interest is placed in tubes 14 of a plate 13 of module 1 while the magnets 2 are in their position removal, so that the molecules of interest adhere to the ferromagnetic beads, such that in the PCR reaction beads 17 bind to the DNA; wherein it is known that PCR requires thermal cycling by alternately heating and cooling the DNA sample in a defined series of temperatures, such that the thermal cycler is an automated instrument specifically designed to generate the requisite thermal cycles for PCR as evidenced by Nextreme; and wherein it is known that a PCR comprises reaction regions, and a heater block; and that thermal cycling program for the commercial PCR machine involves heating the mixture as evidenced by Chen et al. (interpreting a PCR including thermocycler using plate 13 as a thermal assembly comprising as a heating pin having a hollow portion that is configured to heat, and which comprises the magnetic assembly);
(ii)	that flange 25 makes it possible to flatten the PCR plates 13 which can have undergone deformations after it has passed through a thermal cycler, such that as the temperature of the samples in the thermal cycler rises above 90oC, certain PCR plates 13 deform rapidly when they return to room temperature (interpreting a thermocycler comprising PCR plate 13 as (or comprising) a thermal pin configured to heat or cool the vessel);
(iii)	a magnetic attraction module (interpreted as a magnetic assembly) comprising: (a) at least one permanent magnet; (b) for each permanent magnet, a cavity associated with the magnet and located inside a pin comprising two ends connected by a side wall; and (c) a means for moving each magnet considered along a displacement axis parallel to a direction of displacement between two positions including an interaction position hosed inside its associated cavity, and a retracted position extracted from its associated cavity (interpreted as one or more retractable magnets configured to move within the hollow portion to a deployed position proximate to the vessel, and a retracted position); and
(iv)	module 1 is illustrated in Figs. 1, 6 and 7A, wherein module 1 comprises a cavity 3 (also interpreted as a hollow portion) for four tubes or tube housings; and that tubes 14 or tube housings are distributed on the PCR plate 13 according to a regular matrix of rows and columns, wherein tube plate 13 is stationary relative to the outer frame 26 of module 1 (interpreting the outer frame of PCR plate 13 as comprising a hollow portion), and magnets 2 are movable relative to the outer frame 26 (interpreting the moveable magnets as retractable magnets that are configured to move within the hollow portion of the thermal pin to a deployed position, and a retracted position).
Thus, Meunier et al. teach all of the limitations of the claims.



(2)	 The rejection of claims 1, 5, 6 and 8 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by Safar et al. (US Patent No. 878311, published May 10, 2014; of record).
Regarding claims 1, 5, 6 and 8, Safar et al. teach a magnetic handling structure comprising a retractable magnet and a probe for the manipulation of magnetic particles in biological samples and methods of handling magnetic particles in a biological sample (interpreted as retractable magnets; and a chemical process including deployed sufficiently proximate to magnetic particles, claims 1 and 8) (Abstract). Safar et al. each a retractable magnet 4 is suitable supported so that it can be moved with respect to the first container 1 and base 2 at selected times during performance of a given determination of an item of interest in a sample in the first container 1 as described, wherein the movement of the magnet 4 can effect performance of a step in the determination process thereby allowing that step to be selectively automatically performed or avoided as desired (interpreted as a magnetic assembly comprising retractable magnets adjacent a vessel, claim 1) (col 6, lines 39-45). Safar et al. teach a thermal regulation device 7 can also be provided with the base 2 for providing heating and/or cooling (interpreted as thermal pins), wherein the device 7 can be manually or automatically removably connected with the base 2, can be operated by an appropriate controller, and can utilize any suitable thermal transfer means including conduction, convection, and/or radiation (interpreted as thermal elements to heat or cool; and encompassing thermal pins, claims 3 and 4) (col 7, lines 1-8). Safar et al. teach that Figures 3A and 3B illustrate one construction of the heat transfer/detection apparatus 16 comprising one hundred and twelve (112) heat transfer/detection modules 16a, wherein the heat transfer/detection apparatus 16 can be used for isothermal reactions, thermal cycling, integrated heat transfer and detection functions, among other processes (interpreting the heat transfer/detection apparatus 16 as a thermal assembly comprising a thermal pin for heating and cooling; the thermal pin comprising a hollow; and encompassing purification, claims 1 and 8) (col 13, lines 42; and Figures 3A and 3B). Safar et al. teach heat transfer apparatus 16, and consolidation of the number of modules 16a within the heat transfer/detection apparatus 16 needed to process chemistry requiring different heating and cooling protocols for each assay (interpreted as heating and cooling devices; and defining a hollow portion, claim 1) (col 14, lines 66-67; and col 15, lines 4-7). Safar et al. teach in Figures 40 and 41 illustrations of alternate magnetic configurations including magnetic assemblies 87 can be combined with a large bias magnet 108 that span the container array to provide an effective magnetic field originating at opposite ends of the container 1 array; as well as, small magnets to localize particles (interpreted as vessels; retractable magnets; sufficiently proximate magnetic particles; and encompassing 2-24 magnets, claims 1, 5 and 6) (col 3, lines 54-55; col 30, lines 30-36; and Figure 41). Figures 40A, 40B and 41 are shown below:

    PNG
    media_image1.png
    284
    374
    media_image1.png
    Greyscale
         
    PNG
    media_image2.png
    280
    517
    media_image2.png
    Greyscale

                           Figure 40A          Figure 40B                              Figure 41
Safar et al. teach as apparatus of Figure 34, wherein the apparatus of Figure 34 comprises process area 11a, which is also shown in Figure 35 (interpreting apparatus of Figure 34 as a thermal assembly comprising thermal pins, claim 1) (col 1, lines 35-38; and Figure 34). Safar et al. teach in Figure 35, reaction vessel container assembly 98, which contains mechanical elements 93 for positioning the assembly at various heights onto alternate sample prep process area 11a, such that assembly 98 also contains holder 91 and cover 92 to retain the array of the first containers 1; and that process area 11a comprises temperature assemblies 95, 96 and 97; and magnet assembly 87, wherein temperature assemblies can be used for incubation at 70oC to separate the item of interest from solid phase media (interpreting the prep process area 11a as one or more thermal pins that heat or cool the vessel, comprising a hollow portion with retractable magnets that can move within the hollow portion; and a nucleic acid purification process, claims 1 and 8) (col 25, lines 49-58; col 29, lines 4-7; and Figure 35). Figure 34 and 35 are shown below: 

    PNG
    media_image3.png
    673
    610
    media_image3.png
    Greyscale
     
    PNG
    media_image4.png
    495
    697
    media_image4.png
    Greyscale

                                      Figure 34                                                        Figure 35
Safar et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
	Applicant’s arguments filed April 7, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Safar fails to disclose an apparatus comprising a thermal assembly comprising one or more thermal pins configured to heat or cool a vessel as recited in claim 1; and one of skill in the art would know that base 2 of the thermal regulation device 7 is not a thermal pin (Applicant Remarks, pg. 8, third full paragraph).
	Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that Safar fails to disclose an apparatus comprising a thermal assembly comprising one or more thermal pins configured to heat or cool a vessel as recited in claim 1; and one of skill in the art would know that base 2 of the thermal regulation device 7 is not a thermal pin, is not found persuasive. Safar et al. teach: 
(i)	a magnetic handling structure comprising a retractable magnet and probe for the manipulation of particles in biological samples (interpreting the magnets of the invention to be retractable);
(ii)	an apparatus of Figure 34, wherein the apparatus of Figure 34 comprises process area 11a, which is also shown in Figure 35 (interpreting apparatus of Figure 34 as a thermal assembly comprising thermal pins comprising hollow portions); and
(iii)	that Figure 35 illustrates a reaction vessel container assembly 98, which contains mechanical elements 93 for positioning the assembly at various heights onto alternate sample prep process area 11a, which comprises temperature assemblies 95, 96 and 97; and magnet assembly 87, wherein temperature assemblies can be used for incubation at 70oC to separate the item of interest from solid phase media (interpreting the prep process area 11a as one or more thermal pins that heat or cool the vessel, comprising a hollow portion with retractable magnets that can move within the hollow portion).
	Thus, due to the broadly recited claim language of instant claim 1, Safar et al. teach all of the limitations of the claims.


New Objections/Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(3)	 Claims 1, 5, 6 and 8 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Lewis et al. (US Patent No. 6426255, issued July 30, 2002). This is a new rejection necessitated by amendment of the claims in the response filed 04-07-2022.
Regarding claims 1, 5, 6 and 8, Lewis et al. teach a modular vial autosampler with a storage area for vials containing samples to be analyzed and at least one modular sampling station, a vial transfer mechanism that includes an arm having a gripper that lifts a sample vial from the storage section, and moves it to a station for identification, then to a sampling station, and under central control, such that the vial transfer mechanism gripper is movable in the X, Y and Z directions to capture and move a selected vial (interpreted comprising retractable magnets; and for performing a chemical process encompassing purification, claims 1 and 8) (Abstract). Lewis et al. teach in Figure 1, a perspective view of a vial autosampler device 10 comprising a base unit 12 that includes a vial storage platform area 14, a vial equilibrium station 16, a vial identification station 18, separate first and second sampling stations 20 and 22, and other fluid handling components (col 3, lines 47-53). Lewis et al. teach that the skirt of racks 30a, 30b slide down over thermal blocks 48a, 48b which are fixedly mounted to the vial storage platform area 14, wherein thermal blocks 48a, 48b have internal cavities or passageways 49 therein for fluid circulation (col 4, lines 17-21). Lewis et al. teach thermal blocks as shown in Figures 2 and 3 that the thermal blocks/rack combination includes vial holder 30a; wherein only a few of the vial receiving pockets or receptacles 31 of the rack/thermal block combination are shown occupied by specimen-containing vials in Figures 2 and 3, such that the vial receiving pockets or receptacles 31 accept with a vial 42 having a single end cap or a vial having end caps at each end; and that each thermal block 48a, 48b includes a unitary upper portion 50, a lower portion 52, and a gasket 54 sandwiched therebetween (interpreting the thermal block as a thermal assembly positioned adjacent to the vessel; interpreting each pocket or receptacle as a thermal pin comprising a hollow portion; and each vial as a vessel, claim 1) (col 4, lines 28, 33-38 and 44-46; and Figures 2 and 3). Figure 3 is shown below:

    PNG
    media_image5.png
    496
    937
    media_image5.png
    Greyscale

Lewis et al. teach that sampling module 26 is further equipped with a magnetic sample stirring mechanism 144, such that a bar magnet 152 is placed in the vial prior to loading the vial, which is thereby induced to spin, mixing the contents of the vial; and that the vial transporter 28 moves a vial between vial storage area 14, equilibrium stations 16, and sampling stations 20 and 22 (interpreted as a retractable magnet positioned in the hollow portion of the thermal pin that has a deployed position, and a retracted position before and after loading, before and after spinning; and when the vial itself is transported from the thermal block/vial holder, claim 1) (col 7, lines 26-31 and 42-45). Lewis et al. teach in Figures 1 and 2, thermal blocks comprising 24-48 vial receiving pockets or receptacles 31, while Figure 5A illustrates bar magnet 152 placed with vial 44 (interpreted as encompassing 2-24 retractable magnets; and 6 retractable magnets, claims 5 and 6) (col 6, lines 59-61; and Figures 1, 2 and 5A).
Lewis et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Conclusion
Claims 1, 5, 6 and 8 remain rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639